DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 7/1/2022, has been entered. Claims 1-25 are now pending.
Response to Amendment
The Declaration of Stuart Wood under 37 CFR 1.132 filed 7/1/2022 is insufficient to overcome the rejection of claims 1-25 based upon Onbattuvelli et al. and the rejections of claims 1-25 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the last Office action because: 
1) In paragraph 6, the declarant declares that one of ordinary skill in the art would recognize that the disclosed “compressive formation methods using powdered metal constituents” as disclosed by the Application paragraph [0026] necessarily discloses “dry compression forming”. Declarant further declares that the practice of “dry compression forming” is common in the shaped charge industry as it simplifies the manufacturing process. This declaration does not seem to be at all supported by the original specification (however, it is supported by the Clark reference in the rejections below (Clark et al. (US 20020129726)). Paragraph [0026] used the words “compressive formation methods”. This statement would at least allude that there exists more than one possible compression method and there is absolutely no explanation in the instant specification regarding the exact method used. Further, paragraph [0026] describes prior art methods and the specification does not make it clear whether the claimed compression forming is any different. Still further, paragraphs [0033]-[0035] teach that the powdered mixture comprises a lubricant. Paragraph [0033] clarifies that the lubricant is typically graphite and/or oil (the examiner finds that the use of the term “typically” indicates the possibility of other lubricants).
It should be noted that the examiner finds that this Declaration amounts to an admission that the claimed and recited dry mixing a powdered metal and a powdered metal binder and dry compression forming the powdered metal mixture into a rigid body liner is already well known in the art and therefore anticipated. Based on such a finding, the only potential novel step could be the addition of nanoparticles which would increase the density. This is the teaching of both Onbattuvelli et al. and the paper by Kocjan, Logar, and Shen “The agglomeration, coalescence and sliding of nanoparticles, leading to the rapid sintering of zirconia nanoceramics (2017)” (see Declaration paragraph 7 and IDS submitted 7/1/2022).
2) In paragraph 7, the Declarant declares that one of ordinary skill in the art would read Onbattuvelli as teaching that the “successful processing” of the bimodal mixtures is “contingent upon” wet mixing. This assertion appears to be based on only one statement in the entire Onbattuvelli et al. paper -  “successful processing of these bimodal mixtures (with higher powder content) is contingent upon an in-depth understanding of the rheological behavior”. However, this statement does not negate Onbattuvelli’s surprise result that nanoparticles do indeed increase density. Onbattuvelli’s research tests included the use of powder-polymer mixtures in which the rheological properties were measured. However, Onbattuvelli explicitly stated that “[t]his novel principle of bimodal µ—n powder mixtures can also be applied to other material systems and applications through the use of the approach reported in this work.” The examiner finds that Onbattuvelli’s research extends beyond tests conducted with a powder-polymer mix and as such could be applied to what the claims recite as “dry mixing” and “dry compression forming”. The examiner finds that Onbattuvelli’s research and conclusion would indeed interest one of ordinary skill in the art to see that nanoparticles could indeed increase density. The examiner also finds that rheological behavior can be applied to solids and further that applicants’ use of lubricants (disclosed/taught but not claimed) would also lead to finding similar rheological behavior,
3). In paragraph 7, Declarant introduces the paper by Kocjan, Logar, and Shen “The agglomeration, coalescence and sliding of nanoparticles, leading to the rapid sintering of zirconia nanoceramics (2017)”. This paper also appear to address the possibility of using nanoparticles to increase density. The Declarant asserts that the methods discussed by Kocjan et al. are different than the instant application because Kocjan et al. apply a commonly used sintering process to handle agglomeration issues that may be created by nanoparticles. The examiner finds that this assertion brings up further enablement issues with the instant application. As the compressive forming is not described in any detail, it begs the question of what other necessary steps may be omitted. It is generally discussed, in literature, that forming an article from compressed powdered metal usually includes some type of sintering step to improve the binding or the particles.
In conclusion, the Declaration of Stuart Wood does not overcome the previous rejections and objections (see below).
Response to Arguments
Applicants’ amendments and arguments, filed 7/1/2022, with respect to the rejections of claims 1-25 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Specification amendment
Because the originally filed claims recited dry mixing and dry compression, the amendments to paragraphs [0026] and [0029] are not considered new matter and will be entered. This amendment also overcomes the rejection of claims 1-25 under 35 U.S.C. 112(a) (written description requirement). However, based on the amendments, arguments, and Declaration of Stuart Wood, a new rejection under 35 U.S.C. 112(a) (enablement) is being made. 
Applicants’ arguments and the Declaration of Stuart Wood appear to be making a distinction between “wet” and “dry” regarding the powder mixing and compression. However, the instant specification, paragraphs [0033]-[0035] teach that the powdered mixture comprises a lubricant. The examiner finds that it is unclear how the inclusion of a lubricant would render the claims any different than the teachings of the cited art. It would appear that this lubricant is an essential element to the invention and therefore must be claimed (elements critical or essential to the practice of the invention but not included in the claims). Further, the claims appear to fail to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicants’ Remarks
The applicants’ arguments appear to expound on the assertions made in the Declaration of Stuart Wood and appear to focus on the difference between “dry” and “wet” mixing and compression. However, as discussed above, the Declaration of Stuart Wood appears to make it clear that dry mixing and compression are well-known in the art. This supports the examiner’s contention that it would have been obvious, based on the disclosure of Marya, to select between “dry” and “wet” mixing and compression as both methods are well-known and the selection of one over another would have been predictable with a reasonable expectation of success and with no unexpected results.
Regarding Clark, applicants argue that Onbattuvelli cannot be properly combined with Marya and Clark because the wet mixing from Onbattuvelli would change the principle of operation for the dry compression of Clark. However, Onbattuvelli is cited for the inclusion of nanoparticles to increase density and not for “wet mixing”. Applicants are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicants assert that Clark relies on dry compression of “powdered heavy metal and powdered metal binder” that is then sintered to form a rigid body. The examiner disagrees with applicants’ analysis and conclusion. Clark only mentions sintering as an alternative ([0016]) and not as an essential element. The examiner finds that the only difference between claim 1 and Clark appears to be the addition of nanoparticles to increase density (which, as discussed above, is taught by both Onbattuvelli et al. and the paper by Kocjan, Logar, and Shen “The agglomeration, coalescence and sliding of nanoparticles, leading to the rapid sintering of zirconia nanoceramics (2017)” (see Declaration paragraph 7 and IDS submitted 7/1/2022)). It should also be noted that Clark also teaches the use of a lubricant with the “dry” powders.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. Except for these recitations in the claims and the current addition of these terms into the specification, the specification provides no other description of these terms or provide any additional information that may make these features distinguishable over the relevant art. It is noted that there are various mixing and compression modes that may not be regarded as “dry”. However, relevant literature discloses that such methods of mixing and compression may be interchangeable and appear to be a matter of design or preference.
Claims 1-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a lubricating material, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. However, paragraphs [0033]-[0035] teach that the powdered mixture comprises a lubricant. Paragraph [0033] clarifies that the lubricant is typically graphite and/or oil (the examiner finds that the use of the term “typically” indicates the possibility of other lubricants). As the specification does not clarify that the addition of the lubricant material is either an option or just for a particular embodiment, the examiner finds that the lubricant material must be included as the invention cannot be practiced without the addition of the lubricant material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. As the specification does not provide any detail regarding “dry mixing” and “dry compression”. And as both the specification and relevant literature teach the need for an additional lubricant material (which may include an oil which is not “dry”), these phrases/limitations are found to be indefinite as it is not possible to determine the metes and bounds of the claims. 
The examiner finds that as the art, cited below, teaches powdered constituents, these constituents are capable of being “dry mixed” and “dry compressed”. Further, the description provides no guidance into any possible distinguishing features that may be created because of the “dry mixing” and “dry compression”. Still further, as relevant literature discloses that such methods of mixing and compression maybe interchangeable and appear to be a matter of design or preference, it is not possible to determine any distinguishing features, of the as-recited claims, over the art cited below due to the use of “dry mixing” and/or “dry compression”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20020129726) in view of Onbattuvelli et al. (The effects of nanoparticle addition on SiC and AlN powder–polymer mixtures: Packing and flow behavior - “Nano”).
Regarding claims 1, 7, 14, and 20: Clark discloses a liner for a shaped charge and a method for forming a liner for use in a shaped-charge (Figs. 1, 2; abstr.; [0006]). Clark discloses dry mixing a powdered metal and a powdered metal binder to produce a powdered metal mixture (abstr.; [0016], [0017]). Clark discloses dry compression forming the powdered metal mixture into a rigid body liner (Figs. 1, 2; abstr.; [0016], [0017]). Clark is silent regarding particle size and thus does not explicitly disclose and a nanoparticle material and that the nanoparticle material increases a density of the liner. Nano discloses the addition of nanoparticles and that the addition of the selected amount of nanoparticle material will increase the mixture density (abstr.). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have added a selected amount of nanoparticle material, as disclosed by Nano, to the mixture of Clark, to form a material having a desired density for use in subterranean drilling. As Clark is directed to an improved liner, it would have been within routine skill to add the nanoparticles as taught by Nano to increase density. The addition and use of the nanoparticles would have been predictable with a reasonable expectation of success. 
Clark, as modified by Nano, discloses positioning a shaped charge in the wellbore having a housing 12, a quantity of high-explosive 24 positioned in the housing, a liner 26 positioned in the housing such that the quantity of high explosive is positioned between the housing and the liner, and that the liner comprises a rigid body formed by dry compression of a dry mixture of a powdered metal made from a mixture of powdered metal, a powdered metal binder, and a selected amount of nanoparticle material (see above; Clark - [0005], [0014] - [0017]; Nano - inclusion of nanoparticles). Clark, as modified by Nano, discloses detonating the shaped charge to eject a jet made of the liner at high velocity to penetrate the formation and create a perforation extending into the formation (Clark -  abstr.; [0001], [0002], [0005], [0006], [0014] - [0017]). 
Claims 1-3, 7-9, 14-16, and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20090151949) in view of Clark et al. (US 20020129726) and in view of Onbattuvelli et al. (The effects of nanoparticle addition on SiC and AlN powder–polymer mixtures: Packing and flow behavior - “Nano”).
Clark and Nano disclose the invention substantially as claimed and as discussed above. 
Regarding claims 1, 7, 14, and 20: Marya discloses a liner for a shaped-charge, a method for forming a liner for use in a shaped-charge and penetrating a subterranean formation from a wellbore (Figs. 1, 2, 4, 9, 10; [0028], [0029], [0038]). Marya discloses combining a powdered metal, a powdered metal binder, and a selected amount of nanoparticle material to create or produce a mixture ([0042], [0043], [0049] - Marya’s combining of powdered constituents is found as disclosing a “mixing” of the constituents). Marya discloses forming the mixture into a rigid body or a conical rigid body (Figs. 4, 9, 10; [0038]). 
Marya is silent regarding the details of how mixing and forming components is carried out or implemented and thus does not explicitly disclose that the mixing of a powdered metal, a powdered metal binder, and a selected amount of nanoparticle material is a dry mixing. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have dry mixed the powdered metal, the powdered metal binder, and the selected amount of nanoparticle material. As Marya clearly discloses mixing powdered constituents and as mixing is well known in the art, it would have been within routine skill to have selected a particular mixing method from a finite selection of known mixing methods (dry or wet). Such a selection would have been predictable with a reasonable expectation of success and with no unexpected results. 
Further, Marya does not explicitly disclose that forming the mixture into a rigid body entails a compression step or that the compression is a dry compression. Clark discloses that rigid components of a powdered mixture can be formed through compression (abstr.; [0005], [0014] - [0016]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have formed the rigid body, of Marya, using a compressive forming as taught by Clark. As Marya clearly discloses a rigidly formed liner and as Clark explicitly teaches such a formation through compression, it would have been within routine skill to have selected a particular method of forming a rigid component from a mixture of powdered constituents from a finite selection of known forming methods. Such a selection would have been predictable with a reasonable expectation of success and with no unexpected results. 
Marya, as modified by Clark, discloses the desire for a higher density material ([0034], [0043], [0044], [0045]) but does not explicitly disclose increasing a density of the liner with the addition of the selected amount of nanoparticle material. Nano discloses that the addition of the selected amount of nanoparticle material will increase the mixture density (abstr.). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have added a selected amount of nanoparticle material, as disclosed by Nano, to the mixture of Marya, as modified by Clark, to form a material having a desired density for use in subterranean drilling. As Marya and Clark clearly discloses that density is essential to improve perforating, in particular, increasing perforating depth and as Marya discloses adding a selected amount of nanoparticle material to the mixture, it would have been within routine skill to add the nanoparticles as taught by Nano to increase density. The use of the same nanoparticles to create multiple benefits (i.e. the benefits attained by Marya and the benefits attained by Nano) would have been predictable with a reasonable expectation of success. 
Marya, as modified by Clark and Nano, discloses positioning a shaped charge in the wellbore having a housing 202, a quantity of high-explosive 204 positioned in the housing, a liner 206 positioned in the housing such that the quantity of high explosive is positioned between the housing and the liner, and that the liner comprises a rigid body formed by dry compression of a dry mixture of a powdered metal made from a mixture of powdered metal, a powdered metal binder, and a selected amount of nanoparticle material (see above; Marya - Figs. 9, 10; [0038]-[0045], [0050]-[0051]; Clark - ([0005], [0014] - [0016]). Marya, as modified by Clark and Nano, discloses detonating the shaped charge to eject a jet made of the liner at high velocity to penetrate the formation and create a perforation extending into the formation (Marya - [0023], [0026]-[0029], [0044]). 
Regarding claims 2, 8, 15, and 21: Marya as modified by Clark and Nano, discloses that the nanoparticle material is a mixture of nanoparticle constituents (Marya - [0049], [0055]; Nano - abstr.).
Regarding claims 3, 9, 16, and 22: Marya discloses that the nanoparticle material is selected from the group consisting of tungsten, copper, tantalum, bismuth, lead, nickel, and any combination thereof (Marya - [0055]).
Claims 4-6, 10-13, 17-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20090151949), Clark et al. (US 20020129726) and Nano, as applied claims 1, 7, 14, and 20 above, and further in view of Scott et al. (US 20120085585).
Marya, Clark and Nano disclose the invention substantially as claimed and as discussed above. 
Regarding claims 4, 10, 17, 23: Marya, as modified by Clark and Nano, discloses the material design for shaped charges including preferential mixtures to improve perforation operations (see above). However, Marya does not explicitly disclose the all of the exact proportions of the constituents and thus does not explicitly disclose that the mixture includes approximately 50-98 percent by weight of powdered tungsten, 1-49 percent by weight of powdered metal binder, and 1-49 percent by weight of nanoparticle material. Clark and Scott disclose a more detailed material formulation and explicitly disclose that the mixture includes approximately: 50-98 percent by weight of powdered tungsten (Clark - [0016], approximately 1-49 percent by weight of powdered metal binder (Clark - [0017]), and approximately 1-49 percent by weight of nanoparticle material (Scott - [0022]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have added the material constituents in the percentages as taught by Clark and Scott to the mixture disclosed by Marya to form a particle-matrix composite material having a desired density for use in subterranean drilling environments where conditions and requirements have become ever more rigorous so as to exhibit enhanced physical properties and that may be used to improve performance. 
Regarding claims 5, 11, 18, and 24: Marya as modified by Nano, Clark, and Scott, discloses that the powdered binder metal is selected from the group consisting of lead, molybdenum, tantalum, copper, aluminum, and any combination thereof (Clark - [0017]; claims 5, 6). 
Regarding claims 6, 12, 19, and 25: Marya as modified by Nano, Clark, and Scott, discloses that the nanoparticle material is selected from the group consisting of aluminum, zinc, niobium, magnesium, zirconium, titanium, and any combination thereof (Scott - [0025], [0028]).  
Regarding claim 13: Marya as modified by Nano, Clark, and Scott, discloses that the nanoparticle material is a reactive nanoparticle material (Marya - [0033]). Marya as modified by Nano, Clark, and Scott, discloses positioning a quantity of the reactive nanoparticle material in the perforations (Marya - [0033]; claim 9). Marya as modified by Nano, Clark, and Scott, discloses reacting the reactive nanoparticle materials in the perforation with in situ fluid (Marya - [0033]; claim 9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/15/2022